Citation Nr: 0002174	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-32 027A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
to include an anxiety disorder and depression.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which in part, denied service 
connection for a psychiatric disorder, to include an anxiety 
disorder, depression, and PTSD.

The case was referred to the Board and remanded by the Board 
in April 1998 for further development and adjudication of 
additional issues.  In July and August 1999, subsequent to 
the additional development, the RO denied the veteran's 
claims.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current psychiatric disorder other than PTSD, to include an 
anxiety disorder and depression, and his period of active 
duty service.

2.  The veteran served aboard the USS Mansfield off the coast 
of Vietnam; the crew received a combat citation; there is no 
competent evidence currently of record to show that he 
engaged in combat with the enemy but, even assuming such 
combat duty, the preponderance of the medical evidence is 
against his PTSD and any incident of service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should also be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

II.  Acquired psychiatric disorder (other than PTSD)

Service medical records show that the veteran gave a history 
of nervousness on his enlistment examination dated March 
1964.  In August 1967 the veteran requested an evaluation for 
nerves and described himself at that time as a nervous person 
who had difficulty releasing built up tension; he indicated 
that he usually released the stress by drinking alcohol.  The 
impression was anxiety, chronic, with impulsive action.  The 
veteran was prescribed Librium and was to return in three 
days.  Four days later, the veteran was seen at the Yokosuka, 
Japan Naval Hospital with the diagnosis of drug ingestion.  
The veteran had reportedly taken an excessive amount of 
medication that was prescribed.  The diagnosis was revised on 
September 14, 1967 to drug ingestion, depressive reaction, 
and anxiety reaction.  The veteran was transferred to the 
U.S. Naval Hospital in Philadelphia on September 17, 1967.  
The veteran indicated that his difficulty began six months 
prior to admission.  He was having difficulty getting along 
with a particular superior non-commissioned officer aboard 
his ship, and he began feeling very irritable, tense, and 
tremulous.  Upon admission to the Philadelphia Naval 
Hospital, physical, neurological and all indicated laboratory 
examinations were found to be within normal limits.  Mental 
status examination revealed an immature appearing young man 
who related in a passive and dependent manner.  His speech 
was coherent and goal directed and his sensorium was intact.  
There was no evidence of delusions, hallucinations, anxiety, 
depression, or thinking disorder.  The veteran denied any 
suicidal ideation and insight into his situation was 
undeveloped.  His motivation for further service remained 
good and there was no evidence of psychosis, neurosis, or 
depression.  The diagnosis was emotionally unstable 
personality and he was found fit for full duty.  The February 
1968 discharge examination noted no psychiatric impairment.

Post-service medical statement dated March 1996 shows that 
the veteran was being treated by Charles Brady, Ph.D., who 
began seeing the veteran in December 1992 after experiencing 
a third significant chemical burn at his place of employment.  
The veteran was diagnosed with PTSD, major depression in 
partial remission, and generalized anxiety disorder.  
Subsequent VA examinations relate the veteran's psychiatric 
symptomatology to PTSD, which in turn was linked to post-
service chemical burns (see below).

The Board notes that, while a history of nervousness was 
noted upon the veteran's entry into service, he was diagnosed 
with anxiety and depressive reactions while on active duty.  
However, a more thorough subsequent psychiatric evaluation 
resulted in a diagnosis of a personality disorder, which is 
not a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303 (c).  Moreover, the veteran's separation examination 
revealed no psychiatric disorder.

Post service medical evidence shows that the veteran 
currently has an acquired psychiatric disorder.  However, 
there is no medical evidence of a nexus between the veteran's 
acquired psychiatric disorder and his period of active duty 
service.  Further, as noted above, while the veteran was 
evaluated while on active duty for psychiatric symptoms, the 
final psychiatric diagnosis was a personality disorder, there 
is no post-service medical evidence of an acquired 
psychiatric disorder until the early 1990's, many years after 
discharge from service, and there is no medical evidence of a 
nexus between a current psychiatric disorder and any incident 
of service.  Without medical evidence of such a nexus, the 
Board must find that the claim is not well-grounded. 

The Board emphasizes here that it cannot rely solely on the 
statements of the veteran because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu, 2 Vet. App. at 494-495.  
Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  The Board views this discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claim, and as an explanation as to why his 
current attempt fails.

III.  Entitlement to service connection for PTSD

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, 10 Vet App at 138; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); 38 C.F.R. § 3.304(f) (1999).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

Section 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza [v. Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish service connection 
for a particular disability of a combat veteran, it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. See 
id. at 508; see also Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected" but "considerably 
lightens[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service"); cf. Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994) (38 C.F.R. § 3.306, derived from § 1154(b), 
creates a presumption of aggravation but "not service-
connection, or even that the determination of aggravation is 
irrebuttable".).  Cohen, 10 Vet. App. at 138.

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A VA examination in March 
1996 rendered a diagnosis of PTSD based on the veteran's 
reported history of a post-service, work-related burn injury, 
and stressful combat events to include being wounded.  While, 
as will be explained below, the diagnosis was based, in part, 
on an inaccurate factual background concerning the alleged 
combat wound, as there is some medical evidence of a link or 
nexus between the claimed stressful events during service and 
the current PTSD diagnosis, the claim is well grounded.  
Cohen, 10 Vet. App. at 137.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of is 
claim.  Upon review of the records, the Board finds that all 
evidence necessary for adjudication of the veteran's claim 
has been obtained, and that duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a) has been satisfied.

As noted above, service medical records show that the veteran 
was seen in August 1967 for nerves and was prescribed Librium 
and overdosed on the medication four days later.  The veteran 
was hospitalized in Japan and then at the naval hospital in 
Philadelphia where he was diagnosed with emotionally unstable 
personality and subsequently found fit full duty.  The 
February 1968 discharge examination noted no psychiatric 
impairment.

Post-service medical statement dated March 1996 shows that 
the veteran was being treated by Charles Brady, Ph.D., who 
began seeing the veteran in December 1992 after experiencing 
a third significant chemical burn at his place of employment.  
The veteran indicated to the examiner that he was "never the 
same" as before the first burn incident.  The examiner noted 
that the veteran had not made the issues around his Vietnam 
experience a priority issue in his current treatment.  The 
veteran was diagnosed with PTSD, major depression in partial 
remission, and generalized anxiety disorder.  

A March 1996 VA examination diagnosed the veteran with PTSD 
based on combat events, including being wounded in combat.  
The veteran reported that he patrolled his quarters before 
going to bed even though he had been stationed aboard a ship.  
The veteran also indicated that he experienced nightmares 
that woke him up, but could not remember the content of those 
nightmares.  In addition, the veteran reported that he kept 
most of his symptoms and concerns hidden, even from himself 
until he was burned at work, which reminded him of the war 
for the first time.  

The veteran served on the USS Frank Knox from February 1965 
to August 1966 and the USS Mansfield from August 1966 to 
February 1968.  The USS Frank Knox ran aground approximately 
180 miles southeast of Hong Kong in July 1965 and the USS 
Mansfield was cruising off the coast of Vietnam firing at 
supply junks that headed south and took enemy fire from North 
Vietnamese shore batteries.  The USS Mansfield's crew was 
awarded a citation for combat and the veteran was awarded the 
National Defense Service Medal and Armed Forces Expeditionary 
Medal.  The Board has considered the special consideration 
afforded combat veterans under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

The veteran indicated that his stressors included blowing up 
fishing boats containing old men, women, and children and 
seeing pieces of their bodies floating in the water, and when 
the USS Frank Knox ran aground he saw a crewmate catch on 
fire which caused nightmares.  Official records indicate that 
no one was injured as a result of the USS Frank Knox running 
aground or during its salvage.  The Navy Times published an 
article concerning the incident in October 1965 emphasizing 
that there were no serious injuries.

The service personnel records do not show that the veteran 
received a Purple Heart, evincing a combat wound, and the 
service medical records do not confirm this history.  Thus, 
the March 1996 diagnosis of PTSD is based, in part, on an 
inaccurate factual background.  As noted above, while the 
crew of the USS Mansfield received a combat citation, there 
is no service evidence to show that the veteran received a 
medal or other decoration to show that he, individually, 
engaged in combat with the enemy.  The RO did refer this case 
the Army Center for Research of Unit Records, and a response 
from that agency confirmed incidents of exchange of weaponry 
fire between the Mansfield and the enemy while the veteran 
was onboard, one of which resulted in a crewmember being 
killed.  The veteran served  as a Boatswain's Mate and there 
is no indication that he was personally involved with any 
incident of combat.  While there is adequate evidence of 
record that does not confirm the veteran's history of a 
combat wound, and the Army Center for Research of Unit 
Records specifically found that the incident involving the 
USS Knox did not result in casualties as alleged by the 
veteran, the Board cannot assume that the veteran did or did 
not engage in combat with the enemy based on the evidence 
currently of record (see Falk v. West, 12 Vet. App. 402, 405 
(1999).  However, since the clear preponderance of the 
evidence shows that his PTSD has been linked to post-service 
burn injuries, and that the only medical evidence indicating 
a link to service was largely based on an inaccruate factual 
background (combat wound), the Board finds that the question 
of whether the veteran's duties while aboard ship amounted to 
combat duty, within the meaning of the applicable law and 
regulations, is moot.  It is again important to emphasize 
that clear weight of the evidence links the veteran's PTSD to 
post-service injuries.  In fact, the most recent psychiatric 
evaluation specifically addressed this point and two 
psychiatrists opined that the veteran's PTSD was due to the 
chemical burns that occurred years after service.  It is also 
pertinent to again note that Charles Brady, Ph.D., who began 
seeing the veteran in December 1992 after he had experienced 
a third significant chemical burn at his place of employment, 
diagnosed PTSD and indicated that the significant events 
leading to the diagnosis were three post-service, work-
related chemical burns.  Thus, there is no need to attempt to 
determine the exact nature of the veteran's duties while 
aboard ship, nor is there any duty to verify his other 
claimed inservice stressors.

VA examinations in April and July 1999 find no link to 
establish the veteran's current symptomatology and the 
claimed inservice stressors.  The VA examiner in April 1999 
opined that "[o]verall, it is felt that if there is any 
aspect of his experiences in Vietnam that actually are 
contributing to the diagnosis of post traumatic stress 
disorder, it is felt that contribution is extremely mild if 
present at all".  The examiner also indicated that the 
veteran was being treated at the University of Cincinnati 
Hospital for PTSD, but stressed that it was for the PTSD 
attributable to the chemical burns and not issues surrounding 
Vietnam.  The veteran reported during the examination that he 
did not mention his Vietnam experiences during this treatment 
"because I thought if I brought it up, it would hurt my state 
case", that is, his case for social security disability 
benefits for his burns.

The April 1999 examination report was returned as inadequate 
and a second review of the claims folder was conducted in 
July 1999.  The examiner in the July 1999 report indicated 
that symptomatology as seen on the April 1999 evaluation was 
felt to be attributable to the experiences he suffered by way 
of the chemical burns rather than his military experiences.  

A statement from the veteran's counselor at the Dayton Vet 
Center dated August 1999 by Jean M. Scarlett, MSW indicated 
that the veteran suffered from PTSD and that his Vietnam 
experiences were triggered by the chemical burns.  The 
counselor's impression was PTSD and major depression.  
However, the social worker did not have the veteran's claims 
file available for review and is not a medical doctor.  

Thus, even assuming that the veteran engaged in combat or 
accepting his other claimed stressors does not alter the 
outcome here.  The overwhelming preponderance of the medical 
evidence is against a causal nexus between current 
symptomatology and the specific claimed inservice stressors.  
Although the veteran was diagnosed with PTSD due to service 
connected stressors in March 1996, this diagnosis appears to 
be based on the history of stressors provided by the 
appellant at that time to include a misunderstanding as to 
the veteran being wounded in combat.  The Dayton Vet Center 
counselor's supportive impression is far outweighed by VA 
psychiatrists who linked the veteran's PTSD to post-service 
events.  The VA psychiatric examiner reviewed the medical 
evidence and obtained a detailed history from the veteran 
regarding his experiences.  The examination, performed by a 
medical doctor with specialized training in spychiatry, 
resulted in a conclusion that the PTSD symptomatology is 
attributable to the chemical burns he sustained after service 
rather than his military experiences.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include an anxiety disorder and 
depression is denied.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

